Dowling, P. J.
The respondent was admitted to the bar in January, 1924, in the New York Supreme Court, Appellate Division, First Department.
On October 3, 1928, in the District Court of the United States for the Southern District of New York, the respondent was found guilty of the crime of embezzlement (in violation of section 505, title 5, of the World War Veterans Act, approved June 7, 1924, as amended March 4,1925, 43 U. S. Stat. at Large, 1312; U. S. Code, tit. 38, § 556) upon two counts, said crime being a felony, and was sentenced to a term of imprisonment of two months in the Hudson County Jail, Jersey City, N. J., on each of said counts of which he had been found guilty, the said terms to run concurrently.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: “Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the appellate division of the supreme court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.” The respondent having been convicted of a crime which is a felony must be disbarred.
Merrell, Finch, McAvoy and Proskauer, JJ., concur. Respondent disbarred.